DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (US 4,200,987)

With respect to claim 1, Schmitt discloses a gauge (10) comprising an elongate rod (11) and a head (12); the rod has an elongate axis (17); the head has a transverse dimension perpendicular to the elongate axis of the rod (Figure 1); the gauge has an insertion configuration and an inspection configuration, wherein the transverse dimension of the head is greater in the inspection configuration than in the insertion configuration (Column 2, lines 38 – 45); and the head comprises two head portions (23) each with a longitudinally-extending outer surface and a longitudinally-extending inner surface and, in the insertion configuration, the inner surfaces of the head portions are at least partly in abutment with each other.  

Referring to claim 2, Schmitt sets forth a gauge wherein in the inspection configuration, the inner surfaces of the head portions (23) are spaced from each other in a transverse direction.  

Allowable Subject Matter

Claims 3 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claims 3 – 16 are allowable over the Prior Art of Record because it fails to teach or suggest a gauge wherein a transverse dimension of the rod is greater in the inspection configuration than in the insertion configuration; wherein the rod comprises two rod portions each with a longitudinally-extending outer surface and longitudinally-extending inner surface and wherein, in the insertion configuration, the inner surfaces of the rod portions are at least partly in abutment with each other; and wherein, in the inspection configuration, the inner surfaces of the rod portions are spaced from each other in a transverse dimension in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Nonni et al. (US 7,992,315)
Isler (US 5,377,421)
Van Sickle et al. (US 4,788,772)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
November 9, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2855